Third District Court of Appeal
                               State of Florida

                      Opinion filed December 22, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1321
                        Lower Tribunal No. 20-3690
                           ________________


                        Santiago Garcia, et al.,
                                 Appellants,

                                     vs.

                            NDF1, LLC., etc.,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Mark
Blumstein, Judge.

     Metschlaw, P.A., and Lawrence R. Metsch, for appellants.

     McMichael, Taylor & Gray, LLC, and Ezra Scrivanich (Deerfield
Beach), for appellee.


Before FERNANDEZ, C.J., and LINDSEY and HENDON, JJ.

     PER CURIAM.
     Affirmed. Azran Miami 2 LLC v. Deutsche Bank Nat'l Tr. Co., 282 So.

3d 924 (Fla. 3d DCA 2019); HSBC Bank USA, NA v. Buset, 241 So. 3d 882

(Fla. 3d DCA 2018); Weisser Realty Grp., Inc. v. Porto Vita Prop. Owners

Ass'n, Inc., 305 So. 3d 23 (Fla. 3d DCA 2019); Gevertz v. Gevertz, 566 So.

2d 541 (Fla. 3d DCA 1990).




                                    2